Citation Nr: 0639626	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a thyroid 
condition.

7.  Entitlement to service connection for a vision defect.

8.  Entitlement to service connection for paronychia.

9.  Entitlement to service connection for disability 
manifested by fainting.

10.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

11.  Entitlement to service connection for an ingrown 
toenail.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied the 
veteran's claims.  

In December 2004, the veteran was scheduled to present 
testimony before a Veterans Law Judge via video 
teleconference.  He was notified of the hearing via letter 
sent to his last known address.  Nonetheless, he failed to 
appear and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

In his September 2003 notice of disagreement, the veteran 
raised the claim of entitlement to service connection for 
residuals of a right foot fracture.  As this issue has not 
been procedurally developed, the Board is referring it to the 
RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:

Entitlement to service connection for a respiratory 
disability claimed as secondary to asbestos exposure.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a thyroid condition.

Entitlement to service connection for a vision defect.

Entitlement to service connection for paronychia.


FINDINGS OF FACT

1.  A right shoulder disability was not shown in service and 
is not currently apparent.

2.  The veteran is not shown to be suffering from a current 
disability of the right ankle.

3.  The veteran is not shown to be suffering from a current 
disability of the back.

4.  Disability manifested by fainting is not shown to be 
related to the veteran's active duty service.

5.  ADHD was not shown in active duty service and is not 
currently apparent.

6.  The veteran is not shown to be suffering from an ingrown 
toenail or from residuals thereof.


CONCLUSIONS OF LAW

1.  The veteran's claimed right shoulder disability is not 
due to disease or injury that was incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The veteran's claimed right ankle disability is not due 
to disease or injury that was incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The veteran's claimed back disability is not due to 
disease or injury that was incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  The veteran's claimed disability manifested by fainting 
is not due to disease or injury that was incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  The veteran's claimed ADHD is not due to disease or 
injury that was incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

6.  The veteran's claimed ingrown toenail is not due to 
disease or injury that was incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a February 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed the veteran to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims decided 
herein are denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  He 
did not submit any evidence and has not asked that the RO 
assist him in securing relevant evidence.  Indeed, he has not 
supplied any evidence in support of his claims.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained regarding any of 
the issues decided herein.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Normally, under VCAA, VA is required to seek 
a medical opinion to assist claimants in establishing claims 
for VA benefits.  Id.  A medical opinion, however, need only 
be obtained if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

Because there is either no evidence of any relevant 
disabilities in service or no evidence of current 
disabilities, no medical examination regarding any of the 
claims decided herein is necessary. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Right shoulder and ADHD 

The service medical records are silent as to the right 
shoulder, and the record reflects no disability of the right 
shoulder.  Absent a current disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Because there is no indication of a right 
shoulder disability, service connection for such is denied.  
Id.  The Board observes that a VA medical examination would 
not serve to bolster the veteran's claim, for even if a 
current right shoulder disability were shown, there would be 
no credible way for an examiner to relate it to service.  The 
Board emphasizes that medical opinions based on speculation, 
which would be required for a favorable opinion herein, is 
not evidence upon which the Board may rely.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim).

Similarly, the service medical records are silent as to ADHD 
or any other psychiatric or emotional problems.  The current 
evidence reflects no diagnosis of ADHD.  Because the veteran 
is not shown to be suffering from ADHD, service connection 
for that condition is denied.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  The Board observes that a VA 
medical examination would not serve to bolster the veteran's 
claim, for even if ADHD were currently shown, there would be 
no credible way for an examiner to relate it to service.  As 
explained above, medical opinions based on speculation, which 
would be required for a favorable opinion herein, do not 
constitute evidence upon which the Board may rely.  See 
Obert, supra; Beausoleil, 8 Vet. App. at 463; Libertine, 9 
Vet. App. at 523.

Right ankle, back, and ingrown toenail

The service medical records indicate that the veteran 
suffered a right ankle sprain in March 1990.  There was no 
swelling, and an X-ray study reflected no fracture.  In 
October 1991, the veteran suffered a right ankle sprain.  
Several days later, the veteran returned for a follow-up 
examination of the right ankle.  The examination report 
reflected that the veteran had actually experienced a right 
ankle strain, and that the right ankle strain had resolved.  
The service medical records reflect no further complaints 
regarding the right ankle.

Absent a present disability, service connection cannot be 
granted.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  
Because the veteran's right ankle strain healed in service 
without further incident, service connection for that 
disability must be denied.  

Likewise, the service medical records reflect that the 
veteran suffered back strain in August 1990.  That month, he 
was sent to back school.  The service medical records 
indicate no further findings pertinent to the back.  Absent a 
present disability, service connection cannot be granted.  
Id.  Because the veteran's back strain appears to have 
resolved in service without further incident, service 
connection for that disability must be denied.

Similarly, the service medical records indicate that the 
veteran received treatment for an ingrown toenail in 
September 1989.  There are no further complaints or findings 
regarding ingrown toenails during the veteran's service.  
Absent a present disability, service connection cannot be 
granted.  Id.  Because the veteran's ingrown toenail appears 
to have healed in service without further incident, service 
connection for that disability must be denied.  

Fainting

The veteran complained of "grayouts" in service.  Possible 
causes were provided, but no definitive diagnosis of a 
disability causing the claimed grayouts was provided.  
Fainting, like pain, is a symptom, and not a disability in 
itself.  
Symptoms alone, in the absence of a diagnosed disease entity, 
do not constitute disabilities for which service connection 
can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Thus, service connection for 
fainting is denied.  

Conclusion

In making the foregoing determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding any of the alleged disabilities 
denied herein.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a back disability is denied.

Service connection for disability manifested by fainting is 
denied.

Service connection for ADHD is denied.

Service connection for an ingrown toenail is denied.


REMAND

The veteran's representative has implied that private and VA 
medical records may not have been associated with the claims 
file.  Such records might assist in establishing the 
remaining issues on appeal.  The Board notes that the issues 
remanded entail disorders of a more chronic nature that may 
still be affecting the veteran.  Thus, medical examinations 
are required.

The RO must ask the veteran to enumerate the VA medical 
facilities where he has received treatment.  All clinical 
records from these facilities must be associated with the 
claims file.  The RO must also ask the veteran to provide 
information as to private medical treatment he has received.  
After securing the necessary release, to RO must make 
reasonable attempts to obtain these records.

The RO must send the veteran a corrective VCAA notice that 
provides information regarding disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.  

The RO must schedule relevant VA medical examinations to 
determine whether the veteran suffers from a respiratory 
disorder, bilateral hearing loss, a thyroid disorder, 
residuals of an injury to the left eye, and paronychia of the 
fingers.  For each such disability identified, the examiner 
must provide an opinion regarding etiology.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that provides information regarding 
disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.

2.  Ask the veteran to enumerate the VA 
medical facilities where he has received 
treatment and associate with the claims 
file all clinical records from these 
facilities.

3.  Ask the veteran to provide information 
as to private medical treatment he has 
received and make reasonable efforts to 
obtain this evidence after securing the 
necessary release.

4.  Schedule relevant VA medical 
examination(s) to determine whether the 
veteran presently suffers from a 
respiratory disorder, bilateral hearing 
loss, a thyroid disorder, residuals of an 
injury to the left eye, and paronychia of 
the fingers.  For each such disability 
identified, the examiner must provide an 
opinion regarding etiology.

It would be helpful if the examiner(s) 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner(s) 
should provide a complete rationale for 
any opinions provided.  The examination 
report(s) should indicate whether the 
claims file was reviewed.

5.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


